United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Princeton, NJ, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-398
Issued: May 6, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2012 appellant, through his attorney, filed a timely appeal of the
September 14, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated September 26, 2011,
the Board affirmed OWCP’s decision dated September 23, 2010. The Board found that appellant
did not meet his burden of proof to establish that his claimed conditions were causally related to
1

5 U.S.C. §§ 8101-8193.

his employment.2 The facts and circumstances of the case up to that point are set forth in the
Board’s prior decision and incorporated herein by reference.3
There was prior medical evidence which is relevant to the current appeal. Appellant was
treated by Dr. Daniel J. Fletcher, a Board-certified orthopedic surgeon, on June 1, 2009 who
noted that electrodiagnostic studies revealed mild right carpal tunnel syndrome and moderate left
carpal tunnel syndrome with mild-to-moderate left ulnar nerve neuropathy at the elbow.
Dr. Fletcher diagnosed bilateral carpal tunnel syndrome and left cubital tunnel syndrome. On
July 13, 2009 he noted that appellant was a mail carrier. Dr. Fletcher stated that the diagnosed
carpal tunnel syndrome was not directly related to appellant’s work due to the fact that he was
right-hand dominant and the left side was mainly affected.
Appellant was treated by Dr. Laura E. Ross, an osteopath, on March 15, 2010, who
diagnosed bilateral carpal tunnel syndrome that was worse on the right. In a June 14, 2010
report, Dr. Ross opined that appellant had permanent injuries to his wrist and knees due to
working as a letter carrier for 28 years. She noted that he was required to stand on tiles and a
concrete floor, twist, turn and bend while sorting mail, lift trays of mail weighing 25 to 35
pounds and walk five to eight hours a day while carrying a mailbag weighing 15 to 30 pounds.
Dr. Ross opined that all of these activities caused him to have issues regarding his knees and
bilateral carpal tunnel syndrome.
On July 20, 2012 appellant requested reconsideration and submitted additional medical
evidence. He submitted a July 10, 2012 report from Dr. Ross, who noted that he had permanent
injuries to his wrist and knees as a result of working as a letter carrier for 28 years. Dr. Ross
advised that in February 2009 appellant had a reaggravation of his bilateral carpal tunnel
syndrome due to the repetitive nature of his work, including casing mail, carrying a mailbag and
lifting trays of mail weighing 25 to 35 pounds which were loaded onto trucks two to three hours
a day. She noted that the mail parcels and mailbag weighed up to 15 to 30 pounds and were
carried on a regular basis. Dr. Ross noted that all of these repetitive traumas resulted in an
exacerbation of appellant’s carpal tunnel syndrome in both wrists.
In a decision dated September 14, 2012, OWCP denied appellant’s claim for
compensation on the grounds that the medical evidence was insufficient to establish that his
carpal tunnel syndrome was causally related to his job duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
2

On March 26, 2009 appellant, then a 60-year-old mail carrier, filed an occupational disease claim, alleging that
he experienced swelling and numbness in his left wrist from performing repetitive duties such as sorting letters and
flats. He became aware of his condition on February 14, 2009. Appellant did not stop work.
3

Docket No. 11-470 (issued September 26, 2011).

2

manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
It is not disputed that appellant’s duties as a letter carrier included performing repetitive
duties such as sorting mail, lifting and carrying mail bundles and prolonged walking. It is also
not disputed that he has been diagnosed with bilateral carpal tunnel syndrome, left cubital
syndrome and degenerative joint disease of the left thumb. However, appellant has not
submitted sufficient medical evidence to establish that his diagnosed bilateral carpal tunnel
syndrome, left cubital syndrome and degenerative joint disease of the left thumb were causally
related to specific employment factors or conditions. He did not submit a rationalized medical
report from a physician addressing how specific employment factors may have caused or
aggravated his claimed conditions.
In support of his claim, appellant submitted a July 10, 2012 report from Dr. Ross, who
opined that he had permanent injuries to his wrist and knees as a result of working as a letter
carrier for 28 years. Dr. Ross advised that in February 2009 he had a reaggravation of his
bilateral carpal tunnel syndrome due to the repetitive nature of his work, including casing mail,
carrying a mailbag weighing 25 to 35 pounds and lifting trays of mail weighing 25 to 35 pounds
which was loaded onto trucks two to three hours a day. She noted that all of these repetitive
traumas exacerbated appellant’s bilateral carpal tunnel syndrome. The Board finds that, although
Dr. Ross supported causal relationship, she did not provide medical rationale explaining the basis
of her conclusory opinion regarding the causal relationship between appellant’s bilateral carpal
4

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
5

Solomon Polen, 51 ECAB 341 (2000).

3

tunnel syndrome and the factors of employment.6 Dr. Ross did not explain the process by which
casing mail, carrying a mailbag and lifting trays of mail would cause or aggravate the diagnosed
condition. The need for rationale is particularly important in view of the opinion of another
treating physician, Dr. Fletcher, questioned if appellant’s carpal tunnel syndrome was work
related.
The Board finds that the medical evidence does not establish that appellant has a bilateral
carpal tunnel syndrome, left cubital syndrome and degenerative joint disease of the left thumb
causally related to his employment. An award of compensation may not be based on surmise,
conjecture or speculation. Neither the fact that appellant’s condition became apparent during a
period of employment nor the belief that his condition was caused, precipitated or aggravated by
his employment is sufficient to establish causal relationship.7 Causal relationships must be
established by rationalized medical opinion evidence. As noted the medical evidence is
insufficient to establish appellant’s claim. Consequently, OWCP therefore properly found that
he did not meet his burden of proof in establishing his claim.
On appeal, appellant asserts that he submitted sufficient evidence to support that the
diagnosed bilateral carpal tunnel syndrome is work related and referenced Dr. Ross’s report. As
noted above, although Dr. Ross provided some support for relationship, she did not provide
medical rationale explaining how his bilateral carpal tunnel syndrome, left cubital syndrome and
degenerative joint disease of the left thumb were causally related to particular employment
factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

6

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

